Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 04/27/2022 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Heather R. Kissling on 05/16/2022.

4.	The application has been amended as follows: 

In the claims:

Claims 1, 2, 5-12 and 24-28 have been replaced with the following amended claims:

Claim 1. (Currently Amended) A recombinant polypeptide for facilitating membrane fusion, said recombinant polypeptide comprising: an ectodomain sequence having the sequence of SEQ ID NO: 2 that comprises a functional myristoylation motif; a transmembrane domain comprising the sequence of SEQ ID NO: 11 

Claim 2. (Canceled).

Claims 5-11. (Canceled).

Claim 12. (Currently Amended) The recombinant polypeptide of claim 1, wherein the polypeptide 

Claim 24. (Currently Amended) A recombinant polypeptide for facilitating membrane fusion, said recombinant polypeptide comprising: (a) an ectodomain sequence comprising a functional myristoylation motif; (b) a transmembrane domain comprising the sequence of SEQ ID NO: 11 , wherein the ectodomain sequence comprises the sequence of SEQ ID NO: 2, and the endodomain sequence comprises the sequence of SEQ ID NO: 3 or SEQ ID NO: 4.

Claim 25. (Canceled).

Claim 26. (Currently Amended) A biologically-active, hybrid or chimeric FAST protein comprising: (a) an ectodomain sequence that comprises a functional myristoylation motif; (b) a transmembrane domain having the sequence of SEQ ID NO: 11 , wherein the ectodomain sequence comprises the sequence of SEQ ID NO: 2, and the endodomain sequence comprises the sequence of SEQ ID NO: 3 or SEQ ID NO: 4.

Claims 27-28. (Canceled).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Claims 1, 12-14, 19, 23, 24 and 26 have been allowed.

7.	Claims 1, 12-14, 19, 23, 24 and 26 have been renumbered as claims 1, 2-4, 7, 8, 5, 6, respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642